           Case 1:18-cr-00336-AA   Document 89    Filed 12/29/20   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION



UNITED STATES OF AMERICA,                                 Case No. 1:18-cr-00336-AA
                                                           ORDER AND OPINION
      v.

DANIEL STEWART GREGG,

               Defendant,


AIKEN, District Judge:

       The Court previously heard oral argument on defendant Daniel Greggs’

opposed Motion to Reduce Sentence. Docs. 78, 87. The government now agrees that

the motions should be granted pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). As part of

this agreement, the parties stipulate that this Court should impose five-year term of

supervised release and that defendant should serve an amount of time equal to his

remaining in custody sentence in home confinement. Defendant’s current projected

release date from FCI Sheridan is May 23, 2023.




Page 1 – ORDER AND OPINION
        Case 1:18-cr-00336-AA    Document 89     Filed 12/29/20   Page 2 of 2




      Based on the filings and the agreement of the parties, and after full

consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons, based on defendant’s health conditions in the

face of the current pandemic caused by the 2019 novel coronavirus, warrant a

reduction of defendant’s sentence to time served. See U.S.S.G. § 1B1.13 comment.

n.1(A). Further, this sentence reduction is consistent with the currently applicable

U.S. Sentencing Commission policy statements. Specifically, the Court finds that

defendant will not pose a threat to the community under 18 U.S.C. § 3142(g).

      Accordingly, defendant’s motion for release is GRANTED. Doc. 78. Defendant

shall receive a COVID-19 test prior to his release from BOP custody. Defendant shall

be released to home confinement after receiving a negative test result. The Court

shall amend defendant’s judgment to include a five-year term of supervised release,

and defendant shall be placed on home confinement for a period of time equal to his

remaining in custody sentence.

      IT IS SO ORDERED.

                 29th day of December 2020.
      Dated this _____



                                    /s/Ann Aiken
                             _______________________
                                     Ann Aiken
                            United States District Judge




Page 2 – ORDER AND OPINION
